OPINION ON MOTION POE EEHEABING.
Bond, J.
Upon mature reflection I am convinced that the obvious sense of the acceptance sued on in this case is an unconditional promise to pay the amount of the order in sixty days after its acceptance, and a further promise to pay it before the lapse of sixty days, upon the condition specified therein. In this view it presented no latent ambiguity calling for an explanation by extraneous testimony. Its controlling intent is discoverable from the language used, hence the erroneous location of the punctuation point must be disregarded. Joy v. St. Louis, 130 U. S. 1. I therefore withdraw my general concurrence in the opinion heretofore written in this case, and limit it to the result reached therein. For the foregoing reasons I hold the motion for rehearing should be overruled.
Judge Bland concurs in this opinion.